                       IN THE DISTRICT COURT OF THE UNITED STATES
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    ROCK HILL DIVISION

Candace Arbogast,                                    )
                                                     )
                          Plaintiff,                 )                 C/A No. 0:18-cv-1500-TMC
                                                     )
        v.                                           )                          ORDER
                                                     )
Andrew Saul,                                         )
Commissioner                                         )
Of Social Security,                                  )
                                                     )
                          Defendant.1                )

        On October 10, 2019, Plaintiff Candace Arbogast filed a Motion for Attorney’s Fees

pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, on the bases that she was

the prevailing party and that the Commissioner’s decision was not supported by substantial

evidence. (ECF No. 31). On October 24, 2019, the parties filed a joint stipulation for an award of

attorney’s fees pursuant to the EAJA. (ECF No. 33).

        Under the EAJA, a court shall award attorney’s fees to a prevailing party2 in certain civil

actions against the United States unless it finds that the government’s position was substantially

justified or that special circumstances make an award unjust. 28 U.S.C. § 2412(d)(1)(A). The

district courts have discretion to determine a reasonable fee award and whether that award should

be made in excess of the statutory cap. Pierce v. Underwood, 487 U.S. 552 (1988); May v. Sullivan,

936 F.2d 176, 177 (4th Cir. 1991). The district courts also have broad discretion to set the attorney

fee amount. In determining the fee award, “[e]xorbitant, unfounded, or procedurally defective fee



1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party pursuant to
Fed. R. Civ. P. 25(d). See also 42 U.S.C. § 405(g).
2
 A party who wins a remand pursuant to sentence four of the Social Security Act, 42 U.S.C. § 405(g), is a prevailing
party for EAJA purposes. See Shalala v. Schaefer, 509 U.S. 292, 300–302 (1993). The remand in this case was made
pursuant to sentence four.

                                                         1
applications . . . are matters that the district court can recognize and discount.” Hyatt v. North

Carolina Dep’t of Human Res., 315 F.3d 239, 254 (4th Cir. 2002) (citing Comm’r v. Jean, 496

U.S. 154, 163 (1990)). Additionally, the court should not only consider the “position taken by the

United States in the civil action,” but also the “action or failure to act by the agency upon which

the civil action is based.” 28 U.S.C. § 2412(d)(2)(D), as amended by P.L. 99-80, § 2(c)(2)(B).

         The Plaintiff has asked for the payment of attorney’s fees in the amount of $5028.38, and

expenses in the amount of $16.00. (ECF No. 31). On October 24, 2019, the parties stipulated to

the payment of $4825.00 in attorney’s fees and $16.00 in expenses. (ECF No. 33). Despite this

stipulation, the court is obligated under the EAJA to determine if the fee is proper. See Design &

Prod., Inc. v. United States, 21 Cl. Ct. 145, 152 (1990) (holding that under the EAJA, “it is the

court’s responsibility to independently assess the appropriateness and measure of attorney’s fees

to be awarded in a particular case, whether or not an amount is offered as representing the

agreement of the parties in the form of a proposed stipulation.”). Applying the above standard to

the facts of this case, the court concludes that the Commissioner’s position was not substantially

justified. Furthermore, after a thorough review of the record, the court finds that the stipulated fee

request is appropriate. Accordingly, the court GRANTS the Motion for Attorney’s Fees (ECF No.

31) as modified by the stipulation of the parties (ECF No. 33) and orders that the Plaintiff be

awarded the $4825.00 in attorney’s fees and $16.00 in expenses, for a total award of $4841.00.3

         IT IS SO ORDERED.

                                                                         s/ Timothy M. Cain
                                                                         United States District Judge
October 25, 2019
Anderson, South Carolina

3
 The court notes that the fees must be paid to Plaintiff. See Astrue v. Ratliff, 560 U.S. 586 (2010) (holding that the
plain text of the EAJA requires that attorney’s fees be awarded to the litigant, thus subjecting the EAJA fees to
offset of any pre-existing federal debts); see also Stephens v. Astrue, 565 F.3d 131, 139 (4th Cir. 2009) (holding the
same).

                                                           2
